PELHAM, P. J.
Tbe fact that tbe witness Abbott bad been a witness in other cases made by one Stone against other parties than tbe defendant could have no other bearing on tbe issues before tbe court than a purpose to show that tbe witness was paid, or bad been promised pay, to testify in tbe case at bar, and tbe court permitted tbe defendant’s counsel to ask tbe witness all questions on cross-examination reasonably calculated to have a tendency to elicit testimony on that subject. On redirect examination tbe matter was gone into fully, and tbe witness stated that be bad received no pay or promise “in any way, shape, or .form” if be would “testify or turn up a tiger.” The various rulings of tbe court on admitting and rejecting tbe testimony of tbe witness Abbott were without error or abuse of discretion.
The questions asked tbe witness Stone by tbe solicitor on rebuttal and permitted by tbe court against tbe ob*243jection of defendant’s counsel were proper, and the responsive answers given to them were relevant and admissible for the purpose of contradicting the evidence that had been brought out by the defendant. The evidence elicited was strictly in rebuttal of matters the defendant had previously introduced into the issues, and the court committed no error in permitting the questions to be answered.
No other question is presented other than those we have discussed.
Affirmed.